Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 1 of 21 PageID #: 254




                                                                     April 8, 2020

Via ECF and Email
The Honorable Allyne R. Ross
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. William Sawicz, 08-CR-287 (ARR)
               Emergency Motion for Compassionate Release Due to COVID-19 Outbreak at
               FCI Danbury

Your Honor:

       William Sawicz, through undersigned counsel, respectfully moves the Court under 18

U.S.C. § 3582(c)(1)(A)(i) to modify his sentence and immediately release him to home

confinement until his February 26, 2021 release date, to be followed by the already-imposed five

year term of supervised release. The unprecedented threat of COVID-19 could not have been

foreseen at sentencing, and poses extraordinary risks to Mr. Sawicz’s health.

       Attorney General Barr has recognized that FCI Danbury, where Mr. Sawicz is housed, is

one of three federal prisons “most affected by COVID-19,” and that the virus is “an emergency

condition” that is “materially affecting operations” in that facility. Exhibit A at 1–2 (Attorney

General William Barr, Memorandum for Director of Prisons Re: Increasing Use of Home

Confinement at Institutions Most Affected by COVID-19, Apr. 3, 2020). At the time of this

writing, according to the BOP’s public website, 28 inmates and 12 staff members at the facility




                                                 1
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 2 of 21 PageID #: 255




have tested positive for COVID-19. 1 The virus thrives in densely packed populations. FCI

Danbury has proven that it is ill-equipped to contain the pandemic and prevent COVID-19 from

becoming a de facto death sentence for Mr. Sawicz.

         Mr. Sawicz is especially vulnerable to the threat of COVID-19, because he suffers from

diagnosed hypertension, for which he takes prescribed Lisinopril and baby aspirin. People with

hypertension treated by ACE inhibitors, such as Lisinopril, “are at higher risk for severe COVID-

19 infection,” 2 as confirmed by the Centers for Disease Control and Prevention. 3 Allowing Mr.

Sawicz to finish out his sentence at home is the only prudent response to the extraordinary and

compelling circumstances created by the rampant spread of the novel coronavirus at FCI

Danbury, especially given that Mr. Sawicz has already served the vast majority of his five-year

sentence.

    I.      Procedural History

         On August 23, 2016, this Court sentenced Mr. Sawicz to five years of imprisonment 4 on



1
 BOP: COVID-19 Update, Federal Bureau of Prisons (Apr. 7, 2020) at
https://www.bop.gov/coronavirus/.
2
 Lei Fang, George Karakiulakis, Michael Roth, Are Patients With Hypertension and Diabetes
Mellitus at Increased Risk for COVID-19 Infection?, The Lancet (Mar. 11, 2020), at
https://www.thelancet.com/pdfs/journals/lanres/PIIS2213-2600(20)30116-8.pdf.
3
 Moribidity and Mortality Weekly Report: Preliminary Estimates of the Prevalence of Selected
Underlying Health Conditions Among Patients with Coronavirus Disease 2019 — United States,
February 12–March 28, 2020, Centers for Disease Control and Prevention (Apr. 3, 2020), at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm.
4
  The five-year mandatory minimum in 18 U.S.C. § 3583(k) does not play any role in a
compassionate release motion. 18 U.S.C. § 3582(c)(1)(A)(i) does not place any such limit on
bringing a motion, and courts have granted compassionate release in cases in which the
defendant had not yet served the mandatory minimum term. E.g., United States v. Rodriguez,
2020WL162733 at *12 (E.D.N.Y. Apr. 1, 2020), 103-CR-271 (AB) (granting compassionate
release due to COVID-19 for defendant who served seventeen years on a twenty-year mandatory
minimum, who, with good conduct time, was a year and a half away from release).


                                                2
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 3 of 21 PageID #: 256




a violation of supervised release, stemming from his new possession of child pornography,

committed in the sixth year of a seven-year term. 5 Mr. Sawicz was designated to FCI Danbury,

where he self-surrendered, and has served his entire sentence. Mr. Sawicz was approved by his

unit manager for transfer to a halfway house, and his application was submitted to the New York

Residential Reentry Office on December 28, 2019. Several months ago, United States Probation

Officers conducted a home visit at Mr. Sawicz’s parents’ home in Deer Park, New York, where

he resided on home detention while on bond, and approved the residence for his reentry. On

March 31, 2020, the Residential Reentry Office confirmed that Mr. Sawicz’s application was

received, was “being processed at this time,” and “that’s all the information available at this

time.” Exhibit B (email from Maria Figueroa, Residential Reentry Oversight Specialist).

       Under the ordinary six-month limit for home confinement, pursuant to 18 U.S.C. §

3624(c)(2), Mr. Sawicz would be eligible for administrative transfer to his home by the BOP,

without court action, on August 26, 2020. But Section 12003(b)(2) of the Coronavirus Aid

Relief and Economic Security (CARES) Act extended that time frame, and on April 3, 2020,

Attorney General Barr directed that the BOP “immediately maximize appropriate transfers to

home confinement of all appropriate inmates held at . . . FCI Danbury.” Exhibit A at 1. His

directive applied to “all at-risk inmates—not only those who were previously eligible for

transfer.” Id. at 2. On April 5, 2020, Mr. Sawicz, through counsel, submitted a letter to FCI

Danbury Warden Williams formally requesting transfer to home confinement pursuant to these




5
  Mr. Sawicz was indicted on the new charges in 15-CR-443 (ARR). The parties entered into a
48-month Deferred Prosecution Agreement on that indictment, which the Court approved. The
terms of the agreement state that it takes effect upon his release from BOP custody. See ECF
No. 49-1. Thus, if he were to be released early by the grant of this motion, that period would
begin to run.

                                                 3
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 4 of 21 PageID #: 257




provisions and directives. Exhibit C (email to Warden); see ECF No. 61. 6 As of today, April 8,

2020, no response has been received by counsel from the facility, and though others have been

either released or moved to pre-release quarantine, Mr. Sawicz has received no information

regarding his application.

      II.      Mr. Sawicz’s Current Conditions of Confinement and Health Conditions

            By their nature, prisons are infectious disease vectors, as individuals are held in close

quarters, without any ability to practice social distancing or other preventative measures. As

explained, FCI Danbury is being hit particularly hard by the virus. And Mr. Sawicz is especially

vulnerable to the threat of COVID-19. While at FCI Danbury, he was diagnosed with

hypertension. 7 Doctors at the facility prescribed him daily Lisinopril and baby aspirin, which he

takes as directed. People with hypertension treated by ACE inhibitors, such as Lisinopril, “are at

higher risk for severe COVID-19 infection,” as confirmed by the Centers for Disease Control

and Prevention. 8 Mr. Sawicz reports that many inmates on his housing unit have developed

symptoms consistent with COVID-19, and every day, from his window, he can see inmates

being moved into the COVID-19 quarantine unit.




6
  The BOP website directs that “while all inmates are being reviewed for suitability [for
expanded home confinement], any inmate who believes they are eligible may request to be
referred to Home Confinement and provide a release plan to their Case Manager.” Update on
COVID-19 and Home Confinement, Federal Bureau of Prisons (Apr. 5, 2020), at
https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp. But due to the
quarantine of all inmates across the BOP, Mr. Sawicz confirmed to me that he had not had access
to his Case Manager in over one week, so could not follow that procedure. Accordingly, I filed
the letter on his behalf.
7
  Due to the current crisis, I am unable to access Mr. Sawicz’s medical records within the BOP.
It is my understanding that the government can confirm this information with the facility.
8
    See n.2 and n.3.

                                                      4
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 5 of 21 PageID #: 258




    III.      Under the First Step Act, this Court has Broad Authority to Determine Whether
              Extraordinary and Compelling Circumstances Exist to Modify Mr. Sawicz’s
              Sentence and Release Him to Home Confinement.

           The First Step Act (“FSA”) expressly permits Mr. Sawicz to move this Court to seek

compassionate release, by which this Court may reduce his term of imprisonment, and order that

he serve the balance of the term on home confinement as a special condition of an amended

judgment. See 18 U.S.C. § 3583(c)(1)(A)(i). Under normal circumstances, a defendant can seek

recourse through the courts after either (1) the BOP declines to file such a motion on his behalf;

or (2) there has been of lapse of 30 days from the warden’s receipt of the defendant’s request,

whichever is earlier. Id. As indicated, on April 5, 2020, undersigned counsel transmitted Mr.

Sawicz’s request to the warden of FCI Danbury via email. 9 Although the BOP has yet to rule on

the request (and thirty days have yet to pass), Mr. Sawicz files this motion now in light of the

urgent nature of this matter. See infra Part III. A.

           After exhausting the administrative process, “a court may then ‘reduce the term of

imprisonment’ after finding that ‘extraordinary and compelling reasons warrant such a reduction’

and ‘such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.’” United States v. Ebbers, 2020 WL 91399, at *4, 02-CR-1144 (VEC) (ECF No.

384) (S.D.N.Y. Jan. 8, 2020). “In making its decision, a court must also consider ‘the

[sentencing] factors set forth in section 3553(a) to the extent that they are applicable.’” Id.

(quoting 18 U.S.C. § 3582(c)(1)(A)).




9
 It is true that Mr. Sawicz’s request to the warden was to be transferred to home confinement,
pursuant to 18 U.S.C. § 3624(c)(2), for which he is eligible due to the CARES Act and Attorney
General Barr’s directives, rather than expressly for compassionate release pursuant to 18 U.S.C.
§ 3583(c)(1)(A)(i). Both forms of relief are requested via a letter to the warden, seeking the
same relief (release to home confinement) for the same exceptional reason (the imminent danger
of COVID-19). Since the facility has not responded to the home confinement request, sending a
second letter to the same office, making the same argument, would be necessarily futile.
                                                   5
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 6 of 21 PageID #: 259




       While courts have noted that the Sentencing Commission’s applicable policy statement

on what constitutes “extraordinary and compelling reasons” to warrant a sentence reduction is

anachronistic because it has not been updated since passage of the FSA, they still continue to be

guided by the Sentencing Commission’s descriptions of “extraordinary and compelling reason.”

See, e.g., Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). However, the Sentencing

Commission’s statements do not constrain the court’s independent assessment of whether

“extraordinary and compelling” reasons warrant a sentence reduction in light of the First Step

Act’s amendments. United States v. Beck, 2019 WL 2716505, at *5–6 (M.D.N.C. June 28,

2019); see also Ebbers, 2020 WL 91399, at *4. Indeed, “the district courts themselves have the

power to determine what constitute extraordinary and compelling reasons for compassionate

release.” United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020)

(collecting cases).

           A. The unprecedented nature of this emergency compels the Court to find the
           exhaustion requirement waived.

       The Court need not and should not wait for Mr. Sawicz to exhaust administrative

remedies under § 3582(c)(1)(A), as this will almost assuredly exacerbate an already impending

public health catastrophe in our jails and prisons, while posing a particular and real danger to Mr.

Sawicz. See generally Washington v. Barr, 925 F.3d 109, 120–21 (2d Cir. 2019) (“[U]ndue

delay, if it in fact results in catastrophic health consequences, could make exhaustion futile.”).

       Federal courts have found that they can hear compassionate release applications prior to

the expiration of 30 days (or the exhaustion of administrative remedies) if there is an emergency.

E.g., United States v. James Arberry, No. 15 Cr. 594 (JPO), ECF Docket No. 84 (S.D.N.Y. Nov.

12, 2019) (hearing and granting emergency compassionate release application of prisoner with

cancer). Specifically, courts across the country, and within this Circuit, have so held on the basis


                                                  6
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 7 of 21 PageID #: 260




of the COVID-19 pandemic. See United States v. Perez, 17-CR-513 (AT) (S.D.N.Y.), ECF No.

98 (Apr. 1, 2020) (finding three exceptions to exhaustion applicable: (1) futility; (2) where the

administrative process is incapable of providing the requested relief; (3) where the defendant is

subjected to undue prejudice), see also United States v. Zukerman, 16-CR-194 (AT) (S.D.N.Y.) ,

ECF No. 116 (Apr. 3, 2020) (same); United States v. Colvin, No. 19-CR-179, 2020 WL

1613943, at *2 (D. Conn. Apr. 2, 2020) (waiving exhaustion); United States v. Powell, 94 Cr.

316 (D.D.C.), ECF. No. 98 (Mar. 28, 2020) (same); United States v. Huneeus, 19-CR-10117 (D.

Mass), ECF No. 642 (Mar. 17, 2020) (same).

          These decisions waiving exhaustion accord with general administrative law principles

and the exception to administrative exhaustion requirements in numerous statutory schemes.

See, e.g., Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir. 1993) (waiving requirement to exhaust

administrative remedies where “exceptional circumstances of peculiar urgency are shown to

exist”) (citing Granberry v. Greer, 481 U.S. 129 (1987)); Washington v. Barr, 925 F.3d 109, 119

(2d Cir. 2019) (finding that administrative exhaustion requirements can be waived if delay would

cause irreparable injury); Maxwell v. New York Univ., 407 F. App’x 524, 527 (2d Cir. 2010)

(same).

          “[A]pplication of the exhaustion doctrine is ‘intensely practical’” and should “be guided

by the policies underlying the exhaustion requirement.” Bowen v. City of New York, 476 U.S.

467, 484 (1986) (quoting Mathews v. Eldridge, 424 U.S. 319, 332 n.11 (1976)). Those policies

were articulated by the Supreme Court in Weinberger v. Salfi, 422 U.S. 749 (1975): “Exhaustion

is generally required as a matter of preventing premature interference with agency processes, so

that the agency may function efficiently and so that it may have an opportunity to correct its own

errors, to afford the parties and the courts the benefit of its experience and expertise, and to



                                                  7
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 8 of 21 PageID #: 261




compile a record which is adequate for judicial review.” 422 U.S. at 765.

       Conducting an “intensely practical” analysis of these policies in the context of the Social

Security Act’s exhaustion requirement, the Supreme Court held in Bowen that courts “should be

especially sensitive” to irreparable and severe medical harm resulting for blind adherence to a

statutory exhaustion requirement, particularly “where the Government seeks to require claimants

to exhaust administrative remedies merely to enable them to receive the procedure they should

have been afforded in the first place.” 476 U.S. at 484 (discussing 42 U.S.C. § 405(g)); see also

Rafeedie v. I.N.S., 880 F.2d 506 (D.C. Cir. 1989) (Ginsburg, J., concurring) (“As I see it, a

statutory exhaustion requirement, unless Congress explicitly declares otherwise, does not impose

an absolute, unwaivable limitation on judicial review; instead, it sets a condition that may be

excused when insistence on exhaustion would threaten grave harm to the party seeking review

and would not sensibly serve the purposes Congress envisioned in establishing that condition.”).

       When coupled with the impending crisis, the unique exhaustion provision in

§ 3582(c)(1)(A) places this case squarely within Bowen’s holding. Under § 3582(c)(1)(A),

waiving exhaustion will “merely [ ] enable [Mr. Sawicz] to receive the procedure [he] should

have been afforded in the first place”—it will simply advance by what could be a crucial twenty-

seven days this Court’s consideration of Mr. Sawicz’s motion for compassionate release. Bowen,

476 U.S. at 484. To wit, § 3582(c)(1)(A) provides that motions for compassionate release are to

be brought either by the “Director of the Bureau of Prisons, or upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf . . . .” 18 U.S.C. § 3582(c)(1)(A)

(emphasis added). In other words, § 3582(c)(1)(A)’s exhaustion requirement is not like other

statutory exhaustion requirements, which expressly deprive federal courts of jurisdiction to hear



                                                 8
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 9 of 21 PageID #: 262




disputes in the absence of exhaustion. Cf. Booth v. Churner, 532 U.S. 731, 736 (2001) (failure to

exhaust under the Prison Litigation Reform Act, 42 U.S.C. § 1997(e), means action cannot be

maintained in federal court because that provision explicitly provides that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” (emphasis added)). Rather,

§ 3582(c)(1)(A) merely controls who (the BOP or the Defendant) moves for compassionate

release before the Court, and when (now, or long after COVID-19 has already swept even more

widely throughout FCI Danbury than it already has).

       Congress’ desire to avoid blind adherence to this “exhaustion” requirement is evidenced

by the exception baked into § 3582(c)(1)(A), which provides that Defendants can bypass

exhaustion altogether if the warden fails to act on an administrative application for

compassionate release within 30 days. § 3582(c)(1)(A) (“[T]he court, upon motion of the

Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant's facility, whichever is earlier . . . .” (emphasis added)). With this provision,

Congress implicitly recognized that the policies underlying compassionate release are not

furthered—and, indeed, actively frustrated—by excessive deference to bureaucratic process.

Congress’ concerns about delay are even more pronounced in the current public health crisis.

       The policies underlying such requirements would not be furthered by strict adherence in

this instance. Giving the BOP time to decide administrative applications for compassionate

release predicated on COVID-19 concerns would not “afford the parties and the courts the



                                                  9
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 10 of 21 PageID #: 263




benefit of [the BOP’s] experience and expertise.” Salfi, 422 U.S. at 765. The BOP already has

provided its “expert” input on such requests: its “COVID-19 Action Plan” lacks any

consideration whatsoever of compassionate release. See Federal Bureau of Prisons COVID-19

Action Plan, available at https://www.bop.gov/resources/news/20200313_covid-19.jsp. And

specifically as to Mr. Sawicz, FCI Danbury has not so much as acknowledged receipt of his

request for home confinement, an arguably lower bar to relief than compassionate release. Thus,

it would be futile to force Mr. Sawicz to exhaust his administrative remedies—at the cost of his

health and, potentially, his life.

        COVID-19 has already begun to spread like wildfire in FCI Danbury. Already, as of

April 7, 2020, 28 inmates have tested positive, as well as twelve staff members. See n.1. The

facility only houses 746 inmates, and the spread has been rapid—on April 6, 2020, the website

showed 21 positive inmates. With the speed and unpredictability of this pandemic in the facility,

recognized by the Attorney General as one of the three worst hit in the entire BOP, Exhibit A,

waiting even twenty-seven days will be too late. Accordingly, this Court should exercise

jurisdiction over Mr. Sawicz’s emergency motion for compassionate release and dispense with

the BOP requirements under 18 U.S.C. § 3582(c)(1)(A)(i).

            B. “Extraordinary and compelling reasons” warrant a reduction in Mr. Sawicz’s
            sentence.

        The COVID-19 pandemic continues to roil the United States, and FCI Danbury in

particular. As of April 8, 2020, the United States has 418,185 confirmed positive cases and has

had 14,257 deaths. 10 There have been 241 inmate positives, 28 within FCI Danbury, and eight




10
   Coronavirus in the U.S.: Latest Map and Case Count, The New York Times (Apr. 8, 2020), at
https://nyti.ms/2UIkCz4.

                                               10
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 11 of 21 PageID #: 264




deaths within the Bureau of Prisons. 11 The numbers are likely higher, as testing is limited. See,

e.g., In the Matter of the Extradition of Manrique, 2020 WL 1307109, at *1 (N.D. Cal. Mar. 19,

2020) (expressing concern about the infection rate within BOP facilities given that “people are

not being tested”). Information and statistics that BOP provided to Congress on April 7, 2020,

reflect that 456 people are in isolation due to being symptomatic, and 3,850 inmates are in

quarantine.

          Conditions of confinement create an ideal environment for the transmission of highly

contagious diseases like COVID-19. 12 In jails, “[t]he probability of transmission of potentially

pathogenic organisms is increased by crowding, delays in medical evaluation and treatment,

rationed access to soap, water, and clean laundry, [and] insufficient infection-control expertise.”

Id. Though the BOP purports to be screening inmates, as the Manrique Court put it: “the [BOP]

management plan itself acknowledges [that] symptoms of COVID-19 can begin to appear 2-14

days after exposure, so screening people based on observable symptoms is just a game of catch

up. . . . We don’t know who’s infected.” Manrique, 2020 WL 1307109, at *1.

          Mr. Sawicz is particularly vulnerable to COVID-19, due to his ACE inhibitor-managed

hypertension at a facility overrun with the disease. This is an “extraordinary and compelling

reason” for his release. See Note 1(A), § 1B1.13 (expressly recognizing that “other reasons”

may exist for granting compassionate release), see Note 1(D), § 1B1.13 Note 1(D) (recognizing

that extraordinary and compelling reasons exists “other than, or in combination with, the reasons

described in subdivisions (A) through (C).”). Here, Mr. Sawicz’s high susceptibility to



11
     See n.1.
12
  See Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://academic.oup.com/cid/article/45/8/1047/344842.

                                                 11
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 12 of 21 PageID #: 265




complications should he contract COVID-19 (if he has not already) falls within the purview of

this catchall. Moreover, courts have noted that while § 1B1.13 provides “helpful guidance” for

determining what constitutes an extraordinary and compelling reason to warrant a sentence

reduction, the inquiry does not end there. Rather, district courts have the freedom to shape the

contours of what constitutes an extraordinary and compelling reason to warrant compassionate

release. Given the highly infectious nature of COVID-19, the demonstrated failure of FCI

Danbury to stop the spread, the inability of Mr. Sawicz to practice any of the hygienic and social

distancing techniques that the Center for Disease Control has put in place to prevent rapid

transmission, and the fact that he suffers from an ailment that renders him at higher risk, this

Court should find that Mr. Sawicz’s legitimate medical risk is a sufficiently extraordinary and

compelling basis for granting compassionate release.

    IV.      Mr. Sawicz Has A Stable Home To Live In, if Released To Home Detention,
             Where He Will Be Safer and The Public Will Be Safe.

          If released to home confinement, Mr. Sawicz will not be completely at liberty; he will be

confined to his parents’ home, just as he was while out on bond pretrial in this matter. He will

remain so confined until the end of his sentence, regardless of the hopeful passage of the threat

of the virus. I have spoken with Martin and Marie Sawicz, and they have confirmed that Mr.

Sawicz is welcome to return home, and they are eager for him to do so. The family lives in a

2,250 square foot, two bedroom, single-family home, in Deer Park, NY, which has already been

approved for Mr. Sawicz as his reentry residence by the United States Probation Department.

Thankfully, neither of Mr. Sawicz’s parents are experiencing COVID-19 symptoms, unlike many

of these people with whom he is in close contact at FCI Danbury. His parents, who are readily

available by telephone, are willing to have Mr. Sawicz come home now, and quarantine at home

(where he will remain, full time, if this application is granted), rather than at the facility.

                                                   12
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 13 of 21 PageID #: 266




Undoubtedly, Mr. Sawicz will be better able to practice social distancing and handwashing at his

parents’ home than inside of a federal prison. And should he become afflicted, he will be far

more able to access quality medical care in the community than within this prison.

           Mr. Sawicz presents no risk of flight or danger that outweigh the risks to his health of

remaining in prison while this pandemic ravages through its walls. Mr. Sawicz accrued zero

pretrial violations, and completed six years of supervised release, without a violation, before the

instant offense. He has never been accused of committing any act of violence. He is already

eligible for transfer into the community, and absent the delays presented by the pandemic, would

almost certainly already have a halfway house transfer date. And he is eligible for home

detention via the CARES Act and Attorney General Barr’s directives, and should be home

already, if the BOP were willing to comply with its obligations. This Court should step in to

protect Mr. Sawicz’s health, and perhaps, without exaggeration, to save his life.

      V.      Conclusion

           For the foregoing reasons, Mr. Sawicz respectfully requests that the Court modify his

sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and release him to home confinement or, in the

alternative, hold a telephonic hearing as soon as possible. Should the Court wish to hold a

hearing, counsel waives Mr. Sawicz’s appearance, upon his consent.

           Thank you for your consideration of this motion. I have enclosed a proposed Order for

the Court’s consideration.

                                                         Respectfully submitted,

                                                                       /s/
                                                         Mia Eisner-Grynberg, Esq.
                                                         Assistant Federal Defender
                                                         (914) 355-6493

cc:        AUSA Nomi Berenson (by email and ECF)

                                                    13
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 14 of 21 PageID #: 267




                            EXHIBIT A
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 15 of 21 PageID #: 268
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 16 of 21 PageID #: 269
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 17 of 21 PageID #: 270
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 18 of 21 PageID #: 271




                            EXHIBIT B
        Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 19 of 21 PageID #: 272


Mia Eisner-Grynberg

From:                               Maria Figueroa <mefigueroa@bop.gov>
Sent:                               Tuesday, March 31, 2020 11:01 AM
To:                                 Mia Eisner-Grynberg
Subject:                            Re: William Sawicz



It is being processed. We received it. That's all the information available at this time....

g <Mia_Eisner-Grynberg@fd.org> 3/29/2020 4:11 PM >>>
Hello,

Fully understanding all of our backlog, would you be able to check the status of

WILLIAM JOSEPH SAWICZ
Register Number: 75670-053

Thank you!

Mia Eisner-Grynberg
Assistant Federal Defender
Federal Defenders of New York, Inc.
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201
(718) 330-1257
(718) 855-0760 (FAX)
Mia_Eisner-Grynberg@fd.org
Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 20 of 21 PageID #: 273




                            EXHIBIT C
        Case 1:08-cr-00287-ARR Document 62 Filed 04/08/20 Page 21 of 21 PageID #: 274


Mia Eisner-Grynberg

From:                          Mia Eisner-Grynberg
Sent:                          Sunday, April 5, 2020 3:22 PM
To:                            'DAN/ExecAssistant@bop.gov'
Cc:                            Rachel Bass; Deirdre Vondornum
Subject:                       Attn: Warden - CARES Home Confinement Request - William Sawicz #75670-053
Attachments:                   Williams Sawicz Warden Letter Home Confinement.pdf



Dear Warden Williams,

Attached please find a request for the transfer of William Sawicz, Reg. No. 75670-053, to home confinement,
per the directive of AG Barr to so release all appropriate, at-risk inmates from FCI Danbury.

I can be reached at (914) 355-6493 or this email address with any questions or concerns. I appreciate your
prompt attention to this time-sensitive matter.

Best,

Mia Eisner-Grynberg
Assistant Federal Defender
Federal Defenders of New York, Inc.
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201
(718) 330-1257 (Office)
(914) 355-6493 (Cell)
(718) 855-0760 (Fax)
Mia_Eisner-Grynberg@fd.org




                                                       1
